UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) May 3, 2013 Dominion Resources, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or other jurisdiction of incorporation) 001-08489 (Commission File Number) 54-1229715 (IRS Employer Identification No.) 120 Tredegar Street Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (804) 819-2000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. In connection with Dominion’s Annual Meeting of Shareholders that was held on May 3, 2013, shareholders approved an amendment to Dominion’s Bylaws to allow a special meeting of shareholders to be called by the Corporate Secretary upon the written request of shareholders owning continuously for a period of at least one year prior to the date of such request more than one-third of the outstanding shares of Dominion common stock.The amendment is more fully described in Dominion’s 2013 Definitive Proxy Statement on Schedule 14A filed with the Securities and Exchange Commission on March 19, 2013.The voting result of the amendment presented for shareholder approval is included in Item 5.07 of this Form 8-K. The foregoing is a brief description of the amendment to Dominion’s Bylaws and is qualified in its entirety by reference to the full text of the Amended and Restated Bylaws which are filed herewith as Exhibit 3.1. Item 5.07.Submission of Matters to a Vote of Security Holders Our Annual Meeting of Shareholders was held on May 3, 2013.Results of items presented for voting are listed below. The following nominees were elected to the Board of Directors for a one-year term or until next year’s annual meeting:William P. Barr, Peter W. Brown, Helen E. Dragas, James O. Ellis, Jr., Thomas F. Farrell II, John W. Harris, Robert S. Jepson, Jr., Mark J. Kington, Pamela J. Royal, Robert H. Spilman, Jr., Michael E. Szymanczyk, and David A. Wollard. The votes cast with respect to all of the nominees presented at the annual meeting were as follows: Nominee Votes For Votes Against Votes Abstained Broker Non-vote William P. Barr Peter W. Brown Helen E. Dragas James O. Ellis, Jr. Thomas F. Farrell II John W. Harris Robert S. Jepson, Jr. Mark J. Kington Pamela J. Royal Robert H. Spilman, Jr. Michael E. Szymanczyk David A. Wollard The appointment of Deloitte & Touche LLP as our independent auditors for 2013 was ratified by shareholders as follows: Votes For Votes Against Votes Abstained 3,284,184 1,505,327 Shareholders approved an advisory vote on approval of executive compensation (“say on pay”).The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 350,099,430 16,049,580 4,341,484 89,392,748 Shareholders approved an amendment to the Bylaws amending Articles IV and XI.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 365,472,239 3,158,367 1,860,832 89,392,748 A shareholder proposal requesting the Company to provide a report on impact and timing of a policy to end the use of mountaintop removal coal was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 24,431,500 329,758,103 16,300,188 89,392,748 A shareholder proposal requesting the Company to include sustainability as a performance measure for executive compensation was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 25,153,791 329,999,137 15,336,863 89,392,748 A shareholder proposal requesting the Company to adopt and implement a policy related to minimizing the storage of waste in spent fuel pools was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 17,116,940 337,534,583 15,838,268 89,392,748 A shareholder proposal requesting the Company to provide a report on the financial risks to Dominion posed by climate change was not approved.The vote was as follows: Votes For Votes Against Votes Abstained Broker Non-Vote 80,130,425 16,158,885 89,392,748 Item 9.01 Financial Statements and Exhibits Exhibit Bylaws, amended and restated, effective May 3, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION RESOURCES, INC. Registrant /s/ Carter M. Reid Carter M. Reid Senior Vice President – Administrative Services and Corporate Secretary Date:May 3, 2013
